Citation Nr: 0531409	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-28 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial (compensable) disability rating for 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to August 
2001.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which in pertinent part, granted 
entitlement to service connection for fibromyalgia and 
assigned a noncompensable disability rating effective as of 
August 18, 2001.

In May 2005, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided at the RO, 
a transcript of which has been associated with the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

During her personal hearing before the undersigned Veterans 
Law Judge, the veteran indicated that the symptoms associated 
with her service-connected fibromyalgia had worsened since 
her last examination.  The most recent VA examination report 
of the veteran contained in her claims folder is from April 
2002.  As such, a current VA examination is necessary to 
assess the severity of fibromyalgia.  The RO also should take 
this opportunity to obtain any recent treatment records.

Additionally, during her personal hearing, the veteran 
indicated that she had applied for Social Security Disability 
benefits.  On remand, any administrative decision of the 
Social Security Administration and the medical records relied 
upon to award any disability benefits must be obtained and 
associated with the claims folder prior to further 
adjudication of this matter.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 369 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Anchorage VA Medical Center 
and obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the veteran's fibromyalgia, 
dated since May 2004. 

2.  Request that the veteran provide the 
names and addresses of all private health 
care providers, including Providence 
Alaska Medical Center, who have treated 
her for fibromyalgia since May 2004. After 
obtaining any necessary authorization, 
obtain and associate with the claims file 
all outstanding records of this treatment. 

3.  Obtain from Social Security 
Administration the records pertinent to 
the veteran's claim for disability 
benefits, including any administrative 
decision and the medical records relied 
upon concerning that claim.

4.  Schedule the veteran for an 
appropriate VA examination to determine 
the severity of her service-connected 
fibromyalgia. The claims folder, to 
include a copy of this Remand, must be 
made available to the examiner for review.  

The examiner should state whether the 
veteran's fibromyalgia is manifested by 
widespread musculoskeletal pain and tender 
points, with or without associated 
fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or 
Raynaud's-like symptoms that:

(a) require continuous medication for 
control; 

(b) are episodic, with exacerbations often 
precipitated by environmental or emotional 
stress or by overexertion, but that are 
present more than one-third of the time 
or; 

(c) are constant, or nearly so, and 
refractory to therapy.

Widespread pain means pain in both the 
left and right sides of the body that is 
both above and below the waist, and that 
affects both axial skeleton (i.e. cervical 
spine, anterior chest, thoracic spine, or 
low back) and the extremities. 38 C.F.R. § 
4.71a, Diagnostic Code 5025, including 
Note (2005).

The rationale for all opinions expressed 
should be provided.

5.  Review the claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.

6.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish her and her 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


